Exhibit 21.1 REGISTRANT’S SUBSIDIARIES Following is a list of the Registrant’s subsidiaries and the state of incorporation or other jurisdiction. Name of Subsidiary State of Incorporation or Other Jurisdiction Ameris Bank State of Georgia Ameris Statutory Trust I State of Delaware Moultrie Holding Company, Inc. State of Delaware Moultrie Real Estate Holdings, Inc. State of Delaware Quitman Holding Company, Inc. State of Delaware Quitman Real Estate Holdings, Inc. State of Delaware Thomas Holding Company, Inc. State of Delaware Thomas Real Estate Holdings, Inc. State of Delaware Citizens Holding Company, Inc. State of Delaware Citizens Real Estate Holdings, Inc. State of Delaware Cairo Holding Company, Inc. State of Delaware Cairo Real Estate Holdings, Inc. State of Delaware Southland Real Estate Holdings, Inc. State of Alabama Cordele Holding Company, Inc. State of Delaware Cordele Real Estate Holdings, Inc. State of Delaware First National Holding Company, Inc. State of Delaware First National Real Estate Holdings, Inc. State of Delaware M&F Holding Company, Inc. State of Delaware M&F Real Estate Holdings, Inc. State of Delaware Tri-County Holding Company, Inc. State of Delaware Tri-County Real Estate Holdings, Inc. State of Delaware Each subsidiary conducts business under the name listed above.
